DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 10/1/2021 for application number 16/692,261. 
Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 16-20 contain “means for” limitations that are being interpreted under 112(f). 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 6, 8-9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (Pub. No. 2008/0171559) in view of Li et al. (Pub. No. 2015/0186415).

In reference to claim 1, Frank teaches a method (para. 0008) performed by a computing device, the method comprising: receiving calendar data defining a … calendar event for a plurality of users, wherein each … calendar event specifies an event time and an event location (meeting for a plurality of users is received, the meeting having a time and location, para. 0087-89); receiving location data indicating a physical location for remote devices associated with each of the plurality of users (location of user devices is determined, para. 0087-89); … generating a status indicator indicating a relationship between the physical location of individual users of the plurality of users and associated event location specified in the selected … calendar event associated with each of the individual users (a status indicator is displayed for the users, para. 0091-94 and fig. 12); and causing a display of a user interface comprising the status indicator of the selected calendar event the status indicator is displayed concurrently with graphical elements showing the physical location of the individual users on a map relative to one or more location markers of the event locations (Frank teaches the status indicators in fig. 12, and a map display of the users relative to the event location in fig. 13; it would be obvious to display both at once, because Frank teaches that the functions in the disclosure can be executed concurrently, para. 0155, and suggests the map may also display other details, para. 0096), wherein the status indicator indicates the relationship between the physical location of the individual users and the event locations specified in the select calendar event (status indicator can say how far away the user is to the event or if the user will be on time, para. 0091-94 and fig. 12).

Li teaches a plurality of calendar events (plurality of calendar events can be obtained, para. 0037); filtering the calendar data to identify a selected set of calendar events from the plurality of calendar events, wherein the plurality of calendar events are filtered to the selected set of calendar events that specify event times that are within a predetermined time frame (events are filtered to determine events within a threshold timeframe, para. 0005-08).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank and Li before the earliest effective filing date, to modify the map as disclosed by Frank to include a plurality of events as taught by Li.
One of ordinary skill in the art would have been motivated to modify the map of Frank to include the plurality of events of Li because it would allow a user to monitor a plurality of meetings.
In reference to claim 6, Frank teaches the method of claim 1, further comprising: determining a probability of a commute between a physical location of a single user of the plurality of users and an event location specified in an associated calendar event of the selected set of calendar events; and configure the status indicator with a description of the probability of the commute between the physical location of the single user and the event location (status indicator can display probability of being on time based on commuting time, para. 0091, 94).
In reference to claim 8, Frank teaches the method of claim 1, wherein the user interface is displayed on individual computing devices located within a threshold distance to an event location of an associated calendar event of the selected set of calendar events (the Examiner notes that the broadest reasonable interpretation of this claim is that the interface is displayed on a devices that 
In reference to claim 9, Frank teaches the method of claim 1, wherein the user interface is displayed on individual computing devices located outside a threshold distance to an event location of an associated calendar event of the selected set of calendar events (the Examiner notes that the broadest reasonable interpretation of this claim is that the interface is displayed on a devices that happens to be outside some given distance of the event. The UI in figs. 12 and 13 of Frank are displayed on a device that would be outside some distance of an event).

In reference to claim 16, Frank teaches a system (fig. 25) comprising: means for receiving calendar data defining a … calendar event for a plurality of users, wherein each … calendar event specifies an event time and an event location (meeting for a plurality of users is received, the meeting having a time and location, para. 0087-89); means for receiving location data indicating a physical location for remote devices associated with each of the plurality of users (location of user devices is determined, para. 0087-89); … means for generating a status indicator indicating a relationship between the physical location of individual users of the plurality of users and associated event location specified in the selected … calendar event associated with each of the individual users (a status indicator is displayed for the users, para. 0091-94 and fig. 12); and means for causing a display of a user interface comprising the status indicator of the selected calendar event the status indicator is displayed concurrently with graphical elements showing the physical location of the individual users on a map relative to one or more location markers of the event locations (Frank teaches the status indicators in fig. 12, and a map display of the users relative to the event location in fig. 13; it would be obvious to display both at once, because Frank teaches that the functions in the disclosure can be executed concurrently, para. 0155, and suggests the map may also display other details, para. 0096), wherein the status indicator indicates the relationship between the physical location of the individual users and the event locations specified in the select calendar event (status indicator can say how far away the user is to the event or if the user will be on time, para. 0091-94 and fig. 12).
However, Frank does not teach a plurality of calendar events; filtering the calendar data to identify a selected set of calendar events from the plurality of calendar events, wherein the plurality of calendar events are filtered to the selected set of calendar events that specify event times that are within a predetermined time frame.
Li teaches a plurality of calendar events (plurality of calendar events can be obtained, para. 0037); filtering the calendar data to identify a selected set of calendar events from the plurality of calendar events, wherein the plurality of calendar events are filtered to the selected set of calendar events that specify event times that are within a predetermined time frame (events are filtered to determine events within a threshold timeframe, para. 0005-08).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank and Li before the earliest effective filing date, to modify the map as disclosed by Frank to include a plurality of events as taught by Li.
One of ordinary skill in the art would have been motivated to modify the map of Frank to include the plurality of events of Li because it would allow a user to monitor a plurality of meetings.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (Pub. No. 2008/0171559) in view of Li et al. (Pub. No. 2015/0186415) as applied to claims 1 and 16 above, and in further view of Pai (Pub. No. 2012/0302258).

In reference to claim 2, Frank does not explicitly teach the method of claim 1, further comprising: receiving a user input indicating a selection of a single user from the plurality of users; and 
Pai teaches the method of claim 1, further comprising: receiving a user input indicating a selection of a single user from the plurality of users; and modifying the user interface to display a map bringing focus to a single graphical element showing a physical location of the single user (when user dot is selected, the dot is emphasized with more detailed information, fig. 10 and para. 0078), the map displayed concurrently with a status indicator bringing focus to a relationship between the physical location of the single user and an event location specified in a calendar event selected from the selected set of calendar events based on an association with the single user (Pai teaches user status, like 1010 in fig. 10, and areas 1110 and 1210 and figs. 11 and 12, when Frank is combined with Pai, the the event status of Frank would be displayed with the emphasized map location of Pai).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, and Pai before the earliest effective filing date, to modify the map as disclosed by Frank to include the focus as taught by Pai.
One of ordinary skill in the art would have been motivated to modify the map of Frank to include the focus of Pai because Pai teaches an enhanced map that would make tracking users easier.

In reference to claim 17, Frank does not explicitly teach the system of claim 16, further comprising: means for receiving a user input indicating a selection of a single user from the plurality of users; and modifying the user interface to display a map bringing focus to a single graphical element showing a physical location of the single user, the map displayed concurrently with a status indicator 
Pai teaches the system of claim 16, further comprising: means for receiving a user input indicating a selection of a single user from the plurality of users; and modifying the user interface to display a map bringing focus to a single graphical element showing a physical location of the single user (when user dot is selected, the dot is emphasized with more detailed information, fig. 10 and para. 0078), the map displayed concurrently with a status indicator bringing focus to a relationship between the physical location of the single user and an event location specified in a calendar event selected from the selected set of calendar events based on an association with the single user (Pai teaches user status, like 1010 in fig. 10, and areas 1110 and 1210 and figs. 11 and 12, when Frank is combined with Pai, the the event status of Frank would be displayed with the emphasized map location of Pai).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, and Pai before the earliest effective filing date, to modify the map as disclosed by Frank to include the focus as taught by Pai.
One of ordinary skill in the art would have been motivated to modify the map of Frank to include the focus of Pai because Pai teaches an enhanced map that would make tracking users easier.

Claims 3, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (Pub. No. 2008/0171559) in view of Li et al. (Pub. No. 2015/0186415) as applied to claims 1 and 16 above, and in further view of Monte (Pub. No. 2014/0026088).

In reference to claim 3, Frank does not explicitly teach the method of claim 1, wherein the user interface further comprises a calendar summary describing details of the select set of calendar events, 
Monte teaches the method of claim 1, wherein the user interface further comprises a calendar summary describing details of the select set of calendar events (details of calendar events are displayed, see fig. 2A, fig. 2F), the calendar summary displayed concurrently with the graphical elements showing the physical location of the individual users (Monte teaches the calendar summary displayed with a map, fig. 2A, in combination with Frank, the map of Frank would be displayed with the calendar summary of Monte).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, and Monte before the earliest effective filing date, to modify the map as disclosed by Frank to include the calendar summary as taught by Monte.
One of ordinary skill in the art would have been motivated to modify the map of Frank to include the calendar summary of Monte because it would allow users to interact with calendar events (Monte, fig. 2F-G, para. 0093-94).
In reference to claim 10, Frank does not explicitly teach the method of claim 1, wherein the user interface further comprises selectable actions for causing at least one of (1) communicating the status indicator to individual computing devices within a threshold distance to an event location of an associated calendar event, (2) communicating the status indicator to individual computing devices that are outside the threshold distance to the event location of the associated calendar event, or (3) modifying the associated calendar event.
Monte teaches the method of claim 1, wherein the user interface further comprises selectable actions for causing at least one of (1) communicating the status indicator to individual computing devices within a threshold distance to an event location of an associated calendar event, (2) communicating the status indicator to individual computing devices that are outside the threshold distance to the event location of the associated calendar event, or (3) modifying the associated calendar event (user can edit calendar events, Monte, fig. 2F-G, para. 0093-94).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, and Monte before the earliest effective filing date, to modify the map as disclosed by Frank to include the calendar summary as taught by Monte.
One of ordinary skill in the art would have been motivated to modify the map of Frank to include the calendar summary of Monte because it would allow users to edit calendar events (Monte, fig. 2F-G, para. 0093-94).

In reference to claim 18, Frank does not explicitly teach the system of claim 16, wherein the user interface further comprises a calendar summary describing details of the select set of calendar events, the calendar summary displayed concurrently with the graphical elements showing the physical location of the individual users.
Monte teaches the system of claim 16, wherein the user interface further comprises a calendar summary describing details of the select set of calendar events (details of calendar events are displayed, see fig. 2A, fig. 2F), the calendar summary displayed concurrently with the graphical elements showing the physical location of the individual users (Monte teaches the calendar summary displayed with a map, fig. 2A, in combination with Frank, the map of Frank would be displayed with the calendar summary of Monte).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, and Monte before the earliest effective filing date, to modify the map as disclosed by Frank to include the calendar summary as taught by Monte.
.

Claims 4-5, 7, 11-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (Pub. No. 2008/0171559) in view of Li et al. (Pub. No. 2015/0186415) as applied to claim 1 above, and in further view of Wang (Pub. No. 2019/0057340).

In reference to claim 4, Frank teaches the method of claim 1, further comprising: determining a distance between a physical location of a single user of the plurality of users and an event location of an associated calendar event of the selected set of calendar events, the distance determined within a predetermined time period of a start time of the associated calendar event; and in response to determining that the distance between the physical location of the single user and the event location is greater than a threshold …, configuring the status indicator with an indication that the user is off schedule with respect to the associated calendar event (distance between user and meeting is calculated, and if travel time is too long, an indication that user is running late is displayed, para. 0091, 94).
However Frank and Li do not explicitly state a threshold distance. 
Wang teaches a threshold distance (threshold distance, see, e.g., para. 0095-0102).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, and Wang before the earliest effective filing date, to modify the threshold as disclosed by Frank to include the threshold distance as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the threshold of Frank to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).
In reference to claim 5, Frank teaches the method of claim 1, further comprising: determining a distance between a physical location of a single user of the plurality of users and an event location of an associated calendar event of the selected set of calendar events, the distance determined within a predetermined time period of a start time of the associated calendar event; and in response to determining that the distance between the physical location of the single user and the event location is less than a threshold …, configuring the status indicator with an indication that the user is on schedule with respect to the associated calendar event (distance between user and meeting is calculated, and if travel time is within meeting time, an indication that user is on-time is displayed, para. 0091, 94). 
However Frank and Li do not explicitly state a threshold distance. 
Wang teaches a threshold distance (threshold distance, see, e.g., para. 0095-0102).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, and Wang before the earliest effective filing date, to modify the threshold as disclosed by Frank to include the threshold distance as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the threshold of Frank to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).
In reference to claim 7, Frank teaches the method of claim 1, further comprising: analyzing the selected set of calendar events to determine a distance between a physical location of a single user of the plurality of users and an event location for each of the selected set of calendar events; and generating individual status indicators for the selected set of calendar events, wherein a first set of status indicators specify that the single user is on schedule for the first set of calendar events when the distance between the event location specified in the first set of calendar events and the physical location of the single user at an event time specified in the first set of calendar events is less than a threshold … (distance between user and meeting is calculated, and if travel time is within meeting time, and wherein a second set of status indicators specify that the single user is off schedule for the second set of calendar events when the distance between the event location specified in the second set of calendar events and the physical location of the single user at an event time specified in the second set of calendar events is greater than the threshold … (distance between user and meeting is calculated, and if travel time is too long, an indication that user is running late is displayed, para. 0091, 94). 
However Frank and Li do not explicitly state a threshold distance. 
Wang teaches a threshold distance (threshold distance, see, e.g., para. 0095-0102).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, and Wang before the earliest effective filing date, to modify the threshold as disclosed by Frank to include the threshold distance as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the threshold of Frank to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).
In reference to claim 11, Frank and Li do not teach the method of claim 1, wherein the status indicator indicates that a single user of the plurality of users is out of compliance with respect to a policy in response to determining that a physical location for the single user is outside of a predefined region and that the single user is not associated with a calendar event specifying a location outside of the predefined region.
Wang teaches the method of claim 1, wherein the status indicator indicates that a single user of the plurality of users is out of compliance with respect to a policy in response to determining that a physical location for the single user is outside of a predefined region and that the single user is not associated with a calendar event specifying a location outside of the predefined region (indication displayed that a user is outside a predefined region associated with were the user is scheduled to be, para. 0090). 

One of ordinary skill in the art would have been motivated to modify the threshold of Frank to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).

In reference to claim 12, Frank teaches a system comprising: one or more processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to (see system in fig. 25): receive calendar data defining an event, an event time, and an event location (meeting for a plurality of users is received, the meeting having a time and location, para. 0087-89) … receive location data defining a physical location of a user associated with the event (location of user devices is determined, para. 0087-89); cause the display of a user interface comprising the status indicator of the selected event (a status indicator is displayed for the users, para. 0091-94 and fig. 12), the status indicator is displayed concurrently with a graphical element showing the physical location of the user on a map relative to one or more location markers of the event location (Frank teaches the status indicators in fig. 12, and a map display of the users relative to the event location in fig. 13; it would be obvious to display both at once, because Frank teaches that the functions in the disclosure can be executed concurrently, para. 0155, and suggests the map may also display other details, para. 0096), wherein the status indicator indicates a relationship between the physical location of the user and the event location specified in the selected event (status indicator can say how far away the user is to the event or if the user will be on time, para. 0091-94 and fig. 12).
However, Frank does not teach wherein the event is selected from a plurality of events based on the event time meeting one or more criteria.
wherein the event is selected from a plurality of events based on the event time meeting one or more criteria (events are filtered to determine events within a threshold timeframe, para. 0005-08).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank and Li before the earliest effective filing date, to modify the map as disclosed by Frank to include a plurality of events as taught by Li.
One of ordinary skill in the art would have been motivated to modify the map of Frank to include the plurality of events of Li because it would allow a user to monitor a plurality of meetings.
However, Frank and Li do not teach determine that a distance (D) between the physical location of the user and the event location is greater than a threshold distance (Dth).
Wang teaches determine that a distance (D) between the physical location of the user and the event location is greater than a threshold distance (Dth) (threshold distance, see, e.g., para. 0095-0102).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, and Wang before the earliest effective filing date, to modify the threshold as disclosed by Frank to include the threshold distance as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the threshold of Frank to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).
In reference to claim 13, Frank and Li do not teach the system of claim 12, wherein the status indicator indicates that the user is out of compliance with respect to with respect to a policy in response to determining that the physical location of the user is outside of a predefined region and that the user is not associated with any calendar event specifying a location outside of the predefined region.
Wang teaches the system of claim 12, wherein the status indicator indicates that the user is out of compliance with respect to with respect to a policy in response to determining that the physical location of the user is outside of a predefined region and that the user is not associated with any calendar event specifying a location outside of the predefined region (indication displayed that a user is outside a predefined region associated with were the user is scheduled to be, para. 0090). 
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, and Wang before the earliest effective filing date, to modify the threshold as disclosed by Frank to include the threshold distance as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the threshold of Frank to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).
In reference to claim 14, Frank and Li do not teach the system of claim 12, wherein data defining the threshold distance from the event location is associated with the calendar data defining the event, wherein the status indicator is generated in response to determining that the user has entered a predefined region defined by the threshold distance within a predetermined time period of the event time.
Wang teaches the system of claim 12, wherein data defining the threshold distance from the event location is associated with the calendar data defining the event, wherein the status indicator is generated in response to determining that the user has entered a predefined region defined by the threshold distance within a predetermined time period of the event time (indication displayed that a user is has entered a predefined region associated with were the user is scheduled to be, para. 0068).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, and Wang before the earliest effective filing date, to modify the threshold as disclosed by Frank to include the threshold distance as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the threshold of Frank to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).

In reference to claim 19, Frank teaches the system of claim 16, further comprising: means for determining a distance between a physical location of a single user of the plurality of users and an event location of an associated calendar event of the selected set of calendar events, the distance determined within a predetermined time period of a start time of the associated calendar event; and in response to determining that the distance between the physical location of the single user and the event location is greater than a threshold …, configuring the status indicator with an indication that the user is off schedule with respect to the associated calendar event (distance between user and meeting is calculated, and if travel time is too long, an indication that user is running late is displayed, para. 0091, 94).
However Frank and Li do not explicitly state a threshold distance. 
Wang teaches a threshold distance (threshold distance, see, e.g., para. 0095-0102).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, and Wang before the earliest effective filing date, to modify the threshold as disclosed by Frank to include the threshold distance as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the threshold of Frank to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).
In reference to claim 20, Frank teaches the system of claim 16, further comprising: means for determining a distance between a physical location of a single user of the plurality of users and an event location of an associated calendar event of the selected set of calendar events, the distance determined within a predetermined time period of a start time of the associated calendar event; and in response to determining that the distance between the physical location of the single user and the event location is less than a threshold …, configuring the status indicator with an indication that the user is on schedule with respect to the associated calendar event (distance between user and meeting 
However Frank and Li do not explicitly state a threshold distance. 
Wang teaches a threshold distance (threshold distance, see, e.g., para. 0095-0102).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, and Wang before the earliest effective filing date, to modify the threshold as disclosed by Frank to include the threshold distance as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the threshold of Frank to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (Pub. No. 2008/0171559) in view of Li et al. (Pub. No. 2015/0186415) and Wang (Pub. No. 2019/0057340) as applied to claim 12 above, and in further view of Monte (Pub. No. 2014/0026088).

In reference to claim 15, Frank, Li, and Wang do not teach the system of claim 12, wherein the user interface further comprises a calendar summary describing details of the calendar event, the calendar event having an event time within a time frame.
Monte teaches the system of claim 12, wherein the user interface further comprises a calendar summary describing details of the calendar event, the calendar event having an event time within a time frame (details of calendar events for a particular day are displayed, see fig. 2A, fig. 2F).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, Wang, and Monte before the earliest effective filing date, to modify the map as disclosed by Frank to include the calendar summary as taught by Monte.
.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (Pub. No. 2008/0171559) in view of Li et al. (Pub. No. 2015/0186415) as applied to claim 1 above, and in further view of Monte et al. (Pub. No. 2014/0026088).

In reference to claim 21, Frank and Li do not teach the method of claim 1, further comprising: determining a second set of calendar events from an input indicating a second predetermined time frame; and in response to determining the second set of calendar events, transitioning the display of the user interface comprising the status indicator of the selected set of calendar events and the map relative to a second set of location markers of a second set of related event locations, to a display of a second user interface comprising a second set of status indicators of the second set of calendar events concurrently with the map showing the physical location of the individual users relative to the second set of location markers of the second set of related event locations.
Monte teaches the method of claim 1, further comprising: determining a second set of calendar events from an input indicating a second predetermined time frame (user can select a new day, para. 0105-0110, 0071-74, 0006, figs. 2A-E); and in response to determining the second set of calendar events, transitioning the display of the user interface comprising the status indicator of the selected set of calendar events and the map relative to a second set of location markers of a second set of related event locations, to a display of a second user interface comprising a second set of status indicators of the second set of calendar events concurrently with the map showing the physical location of the individual users relative to the second set of location markers of the second set of related event locations (in response to newly selected day, new calendar events are determined, and user location with the new events’ location markers are displayed on a map, para. 0105-0110, 0071-74, figs. 2A-E).
It would have been obvious to one of ordinary skill in art, having the teachings of Frank, Li, and Monte before the earliest effective filing date, to modify the interface as disclosed by Frank to include selecting a second time frame as taught by Monte.
One of ordinary skill in the art would have been motivated to modify the interface of Frank to include the selection of a second time frame of Monte because it would allow a user to more easily view time and geographic information (Monte, para. 0001-06).

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. Applicant argues that Frank does not teach both a map and a status indicator displayed simultaneously. Applicant’s arguments do not address the citations and rationale from the prior rejection. Frank discloses the status indicators in fig. 12, and the map in fig. 13. It would be obvious to combine the two displays because Frank explicitly teaches that the map can display other details, para. 0096, and that the two functions can be executed simultaneously. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fedorov (Pat. No. 8,606,611) which teaches a map showing a plurality of users’ locations and event locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174